J-S41033-15


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

RICKY TEJADA,                                    IN THE SUPERIOR COURT OF
                                                       PENNSYLVANIA
                            Appellant

                       v.

CAPTAIN PAINTER, LT. GAFF, AND
HEALTH CARE ADMINISTRATOR
DREIBELBIS,

                            Appellees                No. 2148 MDA 2014


               Appeal from the Order Entered November 26, 2014
              in the Court of Common Pleas of Huntingdon County
                        Civil Division at No.: 2014-00958


BEFORE: ALLEN, J., LAZARUS, J., and PLATT, J.*

JUDGMENT ORDER BY PLATT, J.:                           FILED JUNE 17, 2015

        Appellant, Ricky Tejada, appeals pro se from the order dismissing his

complaint.     He raises issues that are in the exclusive jurisdiction of the

Commonwealth Court. Therefore, we transfer to that Court.

        On July 28, 2014, Appellant initiated this civil rights action against

Appellees, employees of the Pennsylvania Department of Corrections.        He

alleged a violation of his constitutional rights based on excessive and

unnecessary force and inhumane conditions of confinement, specifically,

placing him in an intermediate restraint system for twenty-four hours.

Appellees responded by filing preliminary objections in the nature of a

____________________________________________


*
    Retired Senior Judge assigned to the Superior Court.
J-S41033-15



demurrer. On November 26, 2014, the trial court sustained the objections

and dismissed the complaint. Appellant timely appealed.

       It is well-settled that this Court may “raise[] the question of subject

matter jurisdiction sua sponte . . . .”          Commonwealth v. Danysh, 833
A.2d 151, 152 (Pa. Super. 2003) (citation omitted); see Pa.R.A.P. 751(a),

752(a).

       Civil rights claims against prison officials are properly heard in the

Commonwealth Court. See Danysh, supra; 42 Pa.C.S.A. § 762(a)(1)(i).

       Here, Appellant has appealed the dismissal of his civil rights action

brought against three employees of the Pennsylvania Department of

Corrections. (See Appellant’s Brief, at 5). Accordingly, the Commonwealth

Court has jurisdiction and we transfer this matter to that Court.         See

Danysh, supra.

       Appeal transferred to the Commonwealth Court.1

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary

Date: 6/17/2015


____________________________________________


1
 Appellant’s Motion to Reinstate Appeal filed March 25, 2015 is dismissed as
moot. Appellees’ Application for Relief filed April 10, 2015 is dismissed as
moot.



                                           -2-